UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21700 Tortoise North American Energy Corporation (Exact name of registrant as specified in charter) 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Address of principal executive offices) (Zip code) David J. Schulte 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2007 Item 1. Schedule of Investments. (Unaudited) August 31, 2007 Shares Value Trusts — 61.8%(1) Canada — 61.8%(1) Coal — 1.8%(1) Royal Utilities Income Fund 188,600 $ 2,188,453 Crude/Refined Products Pipeline — 11.4%(1) Pembina Pipeline Income Fund 899,100 14,171,662 Electric Generation/Services — 6.3%(1) Boralex Power Income Fund 303,800 2,725,193 Innergex Power Income Fund 216,800 2,525,945 Northland Power Income Fund 219,900 2,584,976 7,836,114 Oil and Gas Royalty Trusts — 8.2%(1) ARC Energy Trust 177,200 3,422,476 Crescent Point Energy Trust 280,000 5,079,094 Enerplus Resources Fund 39,200 1,659,790 10,161,360 Natural Gas Gathering/Processing — 30.9%(1) AltaGas Income Trust 468,500 11,857,838 AltaGas Utility Group Inc. 4,685 33,727 Keyera Facilities Income Fund 870,000 14,479,398 Spectra Energy Income Fund (2) 1,329,050 11,984,992 38,355,955 Natural Gas/Natural Gas Liquids Pipelines — 3.2%(1) Enbridge Income Fund 408,200 4,056,094 Total Trusts (Cost $79,075,187) 76,769,638 Common Stock — 9.4%(1) Canada — 0.4%(1) Natural Gas/Natural Gas Liquids Pipelines — 0.4%(1) Enbridge Inc. 5,900 198,830 TransCanada Corporation 8,300 289,089 487,919 Republic of the Marshall Islands — 5.7%(1) Shipping — 5.7%(1) Seaspan Corporation 222,300 7,138,053 United States — 3.3%(1) Global Infrastructure — 3.3%(1) Macquarie Infrastructure Company Trust 100,600 4,069,270 Total Common Stock (Cost $9,443,265) 11,695,242 Master Limited Partnerships and Related Companies — 64.0%(1) Republic of the Marshall Islands — 1.9%(1) Shipping — 1.9%(1) Teekay Offshore Partners L.P. 80,258 $ 2,364,401 United States — 62.1%(1) Crude/Refined Products Pipeline — 38.7%(1) Enbridge Energy Management, L.L.C.(3) 277,713 14,468,847 Kinder Morgan Management, LLC(3) (4) 341,044 16,417,858 Magellan Midstream Partners, L.P. 176,500 7,589,500 NuStar Energy L.P. 16,500 1,026,795 Plains All American Pipeline, L.P. 107,278 6,173,849 SemGroup Energy Partners, L.P. 21,000 630,840 TEPPCO Partners, L.P. 44,577 1,789,767 48,097,456 Natural Gas/Natural Gas Liquids Pipelines — 20.9%(1) Energy Transfer Partners, L.P. 134,600 7,004,584 Enterprise Products Partners L.P. 267,210 7,885,367 ONEOK Partners, L.P. 48,200 3,084,318 TC PipeLines, LP 216,951 8,061,899 26,036,168 Propane Distribution — 2.5%(1) Inergy, L.P. 94,386 3,074,152 Total Master Limited Partnerships and Related Companies (Cost $61,120,779) 79,572,177 Corporate Bonds — 12.1%(1) Principal Amount Canada — 4.8%(1) Oil Sands Producers — 4.8%(1) OPTI Canada Inc., 7.875%, 12/15/2014(5) $ 3,500,000 3,508,750 OPTI Canada Inc., 8.25%, 12/15/2014(5) 2,500,000 2,531,250 6,040,000 United States — 7.3%(1) Crude/Refined Products Pipeline — 5.7%(1) SemGroup, L.P., 8.75%, 11/15/2015(5) 7,300,000 7,026,250 Electric Generation/Services — 1.6%(1) NRG Energy, Inc., 7.25%, 2/1/2014 1,000,000 990,000 NRG Energy, Inc., 7.375%, 2/1/2016 1,000,000 987,500 1,977,500 Total Corporate Bonds (Cost $15,391,637) 15,043,750 Short-Term Investments — 0.1%(1) Ireland — 0.0%(1) Shares Fidelity Institutional Cash Fund PLC, 4.48%(6) (7) 35,202 $ 33,345 United States — 0.1%(1) First American Government Obligations Fund - Class Y, 4.91%(6) 109,772 109,772 Total Short-Term Investments (Cost $142,517) 143,117 Total Investments — 147.4%(1) (Cost $165,173,385) 183,223,924 Auction Rate Senior Notes — (32.2%)(1) (40,000,000 ) Interest Rate Swap Contracts — (0.3%)(1) $55,000,000 notional — Unrealized Depreciation, Net (370,975 ) Forward Foreign Currency Contracts — (0.7%)(1) Canadian Dollar Currency Contracts— Unrealized Depreciation (914,185 ) Other Assets and Liabilities — (2.1%)(1) (2,683,553 ) Preferred Shares at Redemption Value — (12.1%)(1) (15,000,000 ) Total Net Assets Applicable to Common Stockholders — 100.0%(1) $ 124,255,211 (1) Calculated as a percentage of net assets applicable to common stockholders. (2) Affiliated investment; the Company owns 5% or more of the outstanding voting securities of the issuer. (3) Security distributions are paid-in-kind. (4) All or a portion of the security is segregated as collateral for the unrealized depreciation of interest rate swap contracts and forward foreign currency contracts. (5) Security is deemed to be restricted. (6) Rate reported is the current yield as of August 31, 2007. (7) Value of shares denominated in Canadian dollars. Certain of the Company’s investments are restricted and are valued as determined in accordance with procedures established by the Board of Directors.The table below shows the principal amount, acquisition dates, acquisition cost and percent of net assets which the securities comprise. Company Security Principal Amount Acquisition Dates Acquisition Cost Percent of Net Assets OPTI Canada, Inc. Corporate Bond $ 3,500,000 06/25/07 $3,500,000 2.8 % OPTI Canada, Inc. Corporate Bond 2,500,000 12/08/06-12/14/06 2,533,250 2.0 SemGroup, L.P. Corporate Bond 7,300,000 11/04/05-02/21/06 7,370,290 5.7 $13,403,540 10.5 % Investments representing 5 percent or more of the outstanding voting securities of a portfolio company result in that company being considered an affiliated company, as defined in the Investment Company Act of 1940. The aggregate market value of the affiliated security held by the Company as of August 31, 2007 amounted to $11,984,992, representing 9.6 percent of net assets applicable to common stockholders.A summary of affiliated transactions for the company which was an affiliate at August 31, 2007 or during the period from December 1, 2006 through August 31, 2007, is as follows: Share Balance 11/30/06 Gross Additions Gross Reductions Realized Gain (Loss) Dividend Income August 31, 2007 Share Balance Market Value Spectra Energy Income Fund(1) 1,297,550 $288,330 $- $- $735,534(2) 1,329,050 $11,984,992 (1) Formerly Duke Energy Income Fund (2) Gross dividend received. As of August 31, 2007, the aggregate cost of securities for federal income tax purposes was $163,477,222.At August 31, 2007, the aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost was $23,897,219, the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value was $4,150,517 and the net unrealized appreciation was $19,746,702. Item 2. Controls and Procedures. (a) The registrant’s President and Chief Executive Officer and its Chief Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) Therewas no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE NORTH AMERICAN ENERGY CORPORATION Date: October 29, 2007 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. TORTOISE NORTH AMERICAN ENERGY CORPORATION Date: October 29, 2007 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Date: October 29, 2007 By: /s/Terry Matlack Terry Matlack Chief Financial Officer
